Citation Nr: 1037108	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

A hearing at the RO was scheduled for April 2010 before the 
undersigned Veterans Law Judge of the Board (travel Board 
hearing).  However, the Veteran canceled his hearing request and 
his representative elected to submit written argument in support 
of the claims, instead.  38 C.F.R. § 20.704(e) (2009).  
And in any event the Board is granting the claims.


FINDING OF FACT

According to the medical and other competent and credible 
evidence in the file, it is just as likely as not the Veteran's 
bilateral hearing loss and tinnitus are related to his military 
service - and in particular to repeated exposure to excessively 
loud noise (acoustic trauma) while engaged in combat against 
enemy forces during the Vietnam War.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss and tinnitus are due to injury incurred in 
service, in combat.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Here, though, the Board is granting the claims - in full, so 
need not determine whether there has been compliance with these 
notice and duty to assist provisions of the VCAA because this is 
ultimately inconsequential.  That is to say, even were the Board 
to assume for the sake of argument there has not been, the claims 
are being granted, regardless, so this would amount to, at most, 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 
(2009).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(indicating a VCAA notice error must be outcome determinative to 
be prejudicial).

II.  General Statutes, Regulations and Precedent Cases Governing 
Claims for Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a relevant disease or injury; and (3) medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases (such as organic diseases of the nervous 
system including sensorineural hearing loss) will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Further, evidence relating a current disorder 
to service must be medical unless it concerns a disorder that may 
be competently demonstrated by lay observation.  Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).

The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).



But before service connection may be granted for hearing loss, it 
must be of a particular level of severity to be considered an 
actual disability.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory threshold for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

III.  Analysis

The February 1966 enlistment examination report shows the pure 
tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 
4000 Hertz were -5(10), -5(5), 0(10), -10(0), and -5(0) decibels, 
respectively; and in the left ear the pure tone thresholds were -
5(10), -5(5), 10(20), -5(5), and -10(-5) decibels, respectively.  
[Note:  audiograms in service department records prior to October 
31, 1967, and VA audiograms prior to June 30, 1966, used American 
Standards Association (ASA) units, so in turn have to be 
converted to the current International Standards Organization 
(ISO) units - and these are the numbers in the parentheses.]  
So there were no indications of hearing loss when entering 
service.

In May 1969, physical examination was conducted for discharge and 
immediate reenlistment.  The pure tone thresholds in the right 
ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 20, 20, 15, 
25, and 25 decibels, respectively; and in the left ear the pure 
tone thresholds were 45, 55, 55, 45, and 45 decibels, 
respectively.  So, as is apparent, the Veteran's hearing acuity 
had worsened since entering service.

Prior to separation, another audiology examination was conducted 
in March 1972.  The pure tone thresholds in the right ear at 500, 
1000, 2000, 3,000, and 4000 Hertz were 10, 10, 5, 0, and 5 
decibels, respectively; and in the left ear the pure tone 
thresholds were 5, 5, 0, -5, and 0 decibels, respectively.  Thus, 
overall, his hearing acuity seemingly had returned to about what 
it was when entering the military.

The Veteran more recently had a VA examination in August 2006 in 
response to his claims for service connection.  An audiogram 
revealed pure tone thresholds in the right ear at 500, 1000, 
2000, 3,000, and 4000 Hertz of 15, 15, 15, 40, and 50 decibels, 
respectively; and in the left ear the pure tone thresholds were 
10, 10, 10, 40, and 45 decibels, respectively.  After reviewing 
the Veteran's in-service and post-service medical and 
occupational histories, the evaluating audiologist concluded the 
Veteran's tinnitus and hearing loss were unrelated to his 
military noise exposure.

In discussing the rationale for this unfavorable opinion, this 
examiner pointed out that the Veteran's hearing was within normal 
limits at separation from service.  This examiner further 
commented that the left ear hearing loss noted in 1969 
most likely was not permanent.  In regard to tinnitus, added this 
examiner, the Veteran's in-service and medical records are 
unremarkable (silent) for this condition prior to his claim.  
Furthermore, the tinnitus was acquired at the same time of the 
hearing loss.  This evaluating audiologist indicated in closing 
that the hearing loss and tinnitus were likely, instead, related 
to the Veteran's 
post-service occupation (working in a saw mill).

A combat Veteran's claim cannot be denied unless there is "clear 
and convincing evidence" to the contrary as to the service 
incurrence or aggravation element.  By "clear and convincing" is 
meant that there is a "reasonable certainty of the truth of the 
fact in controversy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Vanerson v. West, 12 Vet. App. 254 (1999).

In written statements submitted in support of his claims, the 
Veteran reported that his duties and responsibilities in service 
involved being repeatedly exposed to artillery fire, especially 
in combat in Vietnam.  And his military personnel records confirm 
this allegation - indicating, among other things, that he 
received the Combat Action Ribbon.  His military occupational 
specialty (MOS) was combat engineer.  His military personnel 
records also confirm he was involved in several combat 
operations.  The Board therefore finds that his lay statements 


regarding the type and extent of his noise exposure in service 
are not just competent, but also credible and consistent with the 
circumstances, conditions and hardships of his service to have 
probative value and warrant conceding he sustained the type of 
acoustic trauma alleged in service.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially 
this same reason, the Court determined an examination was 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and, instead, relied on the absence 
of evidence in the Veteran's STRs to provide a negative opinion.

The Veteran's STRs clearly document a worsening of the hearing in 
his left ear once in service, presumably after he had engaged in 
the type of combat mentioned, although the VA examiner concluded 
it was only temporary, rather than permanent, as reflected by the 
return of the hearing acuity in this ear to within normal limits 
by the time of the Veteran's discharge from service.  But one 
additional point this VA examiner did not acknowledge or 
otherwise account for is that there also was a noticeable 
worsening of the hearing acuity in the Veteran's right ear once 
in service, also presumably after he had engaged in the type of 
combat mentioned, indeed, so much so that he also had hearing 
loss in this other ear in 1969, too (i.e., as evidenced by 
decibel losses greater than 20 in the 3,000 and 4,000 Hertz 
frequencies - which the Court in Hensley, in turn, has indicated 
is evidence of at least some hearing loss, though admittedly not 
sufficient hearing loss to be considered an actual disability 
according to the threshold standards of § 3.385).  And although 
the hearing in this other ear also reportedly had returned to 
within normal limits by the time of his discharge, he need not 
have had a hearing loss disability in either ear during service 
according to these requirements of § 3.385, including when 
examined in anticipation of discharge.  See again Hensley, supra.  



Rather, in this circumstance, a Veteran may still establish his 
entitlement to service connection for a current hearing loss 
disability by showing he now satisfies these threshold minimum 
requirements of § 3.385 - which, as mentioned, the Veteran has 
done, and by submitting competent and credible evidence that his 
current disability is related to the noise exposure during or 
coincident with his military service, as opposed to intercurrent 
causes (such as the type of civilian job, working in a saw mill, 
the VA examiner cited as the more likely source of the Veteran's 
current hearing loss).  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992) and Hensley, 5 Vet. App. at 159.

Moreover, when, as here, chronicity (permanency) of disease or 
injury in service is not established, or legitimately 
questionable - such as was the conclusion of the VA examiner, 
establishing continuity of symptomatology under 38 C.F.R. § 
3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements to link the current disability to 
service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
And in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006), the Federal Circuit Court indicated that where lay 
evidence provided is competent and credible, the absence of 
contemporaneous medical documentation, during service or since, 
does not preclude further evaluation as to the etiology of the 
claimed disorder.  

The Veteran has reported experiencing bilateral hearing loss and 
tinnitus rather continuously since his military service ended.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  See Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  Because of its inherently 
subjective nature, even a layman such as the Veteran is 
considered competent to report these observable manifestations.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). See also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in 
the ears is capable of lay observation").  And there is no 
inherent reason to doubt the credibility of his testimony, 
either, insofar as purportedly having experienced both ongoing 
difficulty hearing and tinnitus since service.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (indicating reliance on a Veteran's 
statements and history of a claimed disorder only may be rejected 
if the Board rejects the Veteran's statements as lacking 
credibility).

This most definitely is not the situation here, as, to the 
contrary, the Board as mentioned has found the Veteran's lay 
testimony of continuous hearing loss and tinnitus since service 
both credible and competent.  Further, concerning the tinnitus, 
the VA examiner in 2006 indicated it was acquired with the 
hearing loss.  Therefore, when resolving all reasonable doubt in 
the Veteran's favor, regarding the etiology of these conditions, 
it is at least as likely as not they were incurred as a result of 
the noise exposure in service, in combat, versus that since 
service in his civilian occupation.  38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an 
absolutely accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology).



ORDER

The claims for service connection for bilateral hearing loss and 
tinnitus are granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


